DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1, 3-4 and 6-9 are as previously presented. Claims 1, 3-4 and 6-9 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been maintained please see response to arguments below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2002/0006552), and further in view of Tanjo (US 2002/0028380) and Sano (US 20101/0081058) and as evidence by ChemSpider (see attached NPL sent on 4/17/2020).
As to claim 1, Ishida discloses a negative electrode active material for a power storage device ([0025], lithium ion battery), the negative electrode active material contains as elements at least one selected from Si, B, P and Al ([0025]-[0027]); and O ([0025]-[0027]); the negative electrode active material containing, in terms of % by mole of oxide, 5 to 85% SiO2+B2O3+P2O5+Al2O3 ([0025]-[0027], [0031] and [0058]).  
2O5. Tanjo discloses a rechargeable lithium ion battery ([0012] and [0018]) wherein, the negative electrode active material is graphite or Nb2O5 ([0034]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the Nb2O5 from Tanjo within Ishida as a mere combing prior art elements (i.e. negative electrode active materials) according to known methods to yield predictable results or a mere simple substitution of one known element for another (i.e. negative electrode active materials) to obtain predictable results (see MPEP 2143 I (A) and/or (B)). 
Thus, Ishida as modified by Tanjo discloses wherein, the negative electrode active material contains as elements at least one selected from Si, B, P and Al ([0026] and [0031]; Ishida); Nb ([0034], Tanjo); O ([0026] and [0031], Ishida; [0034] Tanjo); the negative electrode active material containing in terms of % by mole of oxide, 18-90% Nb2O5, and 5 to 85% SiO2+B2O3+P2O5+Al2O3; (to further explain and show overlapping ranges: the weight is given in mass percent within Ishida, the ceramic compound i.e. SiO2 is 0.01 to 20 parts per 100 weight of the active material substance i.e. Nb2O5 thus taking the weight to be 10 parts of the ceramic i.e. SiO2 to the 100 parts Nb2O5; using grams for a simple conversion, Nb2O5 is about 265.8 grams per mole thus 100 grams yields about 0.376223 moles; SiO2 is 60.1 grams per mole thus 10 grams is 0.166389 moles, this yields a mole percent of 69% Nb2O5 and 31% SiO2) the negative electrode active material has a structure in which Nb ions as an active material component are dispersed in an oxide matrix contain Si, B, P, or Al ([0027] and [0031], Ishida; [0034], Tanjo, see 
Ishida as modified by Tanjo is silent to wherein, the negative electrode material containing an amorphous phase. Sano discloses a lithium ion secondary battery ([0007]) wherein the negative electrode active material comprises amorphous silicon dioxide ([0053]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the silicon dioxide from Ishida be amorphous silicon dioxide as a mere combing prior art elements (i.e. silicon dioxide) according to known methods to yield predictable results or a mere simple substitution of one known element for another (i.e. silicon dioxide) to obtain predictable results (see MPEP 2143 I (A) and/or (B)). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). 
As to claim 3, modified Ishida discloses, the negative electrode active material further containing, in terms of % by mole of oxide, 1 to 70% R2O+R’O (wherein R represents at least one selected from Li, Na and K and R’ represents at least one selected from Mg, Ca, Ba, Zn and Sr) ([0026]-[0031], at least one selected from the group consisting of SiO2… and Na2O, Ishida; thus there can be more than one selected i.e. selecting SiO2 and Na2O; also see MPEP 2144.06 I). In addition, to further example the overlapping ranges the situation wherein 10 parts by weight of SiO2 and 10 parts by weight of Na2O by 100 parts by weight of the active material substance Nb2O5 will be calculated. First taking the numbers to be grams for simple calculations SiO2 is 60.1 grams per mole; Na2O is 62 grams per mole; Nb2O5 is 265.8 grams per mole. Thus, there are 0.376223 moles of Nb2O5, there are 0.66389 moles of SiO2 and there are 0.16129 2O. Therefore, the percentages are 53 mole percent of Nb2O5; 24 mole percent of SiO2 and 23 mole percent of Na2O. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). 
As to claim 4, modified Ishida discloses, wherein R2O is Na2O ([0026] and [0031]; Ishida). 
As to claim 6, modified Ishida discloses, the negative electrode for use in a lithium secondary batteries ([0009], Ishida). However, modified Ishida is silent to wherein the negative electrode is for use in a sodium-ion secondary battery. However, the use of the negative electrode active material within a sodium-ion battery over a lithium ion battery is intended use. As the intended use of the product does not change the structure of the product, i.e. negative electrode active material. Modified Ishida would have the same structure as the instant claimed invention. Please see MPEP 2111.02 II and MPEP 707.07(f); 7.37.09 which states: intended use of a claim must result in a structural difference between the claimed invention and prior art. 
As to claim 7, modified Ishida discloses, a negative electrode material for the power storage device, the negative electrode material containing the negative electrode active material according to claim 1 ([0009]-[001], [0015], [0025]-[0027], [0044], [0045] and [0058]; to explain the negative electrode material is the negative electrode active material plus the addition of the binder; Ishida). 
As to claim 8, modified Ishida discloses, a negative electrode for the power storage device, the negative electrode containing the negative electrode material according to claim 7 ([0009]-[001], [0015], [0025]-[0027], [0044], [0045] and [0058]; to explain the negative electrode is the negative electrode material plus the addition of the current collector; Ishida). 
As to claim 9, modified Ishida discloses, the power storage device comprising the negative electrode according to claim 8 ([0009]-[001], [0015], [0025]-[0027], [0044], [0045] and [0058]; to further explain the power storage device is the battery can be seen within figure 2 and the negative electrode is the layers 5 and 6; Ishida). 
Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over modified Ishida as applied to claim 1 above, and further in view of Nukane (US 2010/0196759) or Kuze (US 2010/0248001).
As to claim 6, modified Ishida discloses the negative electrode for use in a lithium secondary batteries ([0009], Ishida). However, modified Ishida is silent to wherein the negative electrode active material is for use in a sodium-ion secondary battery. Nukane discloses an electrode of an electrochemical device that can be used in a lithium ion secondary battery or a sodium ion secondary battery ([0002] and [0090]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use electrode from modified Ishida within a sodium ion secondary battery as a mere combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I (A) or (B)).
Alternatively, Kuze discloses a use of a sodium secondary battery in place of a lithium ion battery because enables mass production of large secondary batteries because sodium is cheaper than lithium ([0002]). Thus it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention of modified Ishida to use a sodium secondary battery in place of a lithium secondary battery because sodium is cheaper .  
Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.
The applicant first discuss the criticality and unexpected results of the instant claimed invention as referenced within paragraph [0027] of the instant specification. However, per MPEP 716.02(b) I states: Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.” Therefore, as the applicant has not presented any evidence the applicant is not awarded criticality or unexpected results. Also, see MPEP 716.02 for the requirements of criticality and unexpected results. 
The applicants arguments is directed to the phrase “active material” the applicant takes the stance that because Ishida states: “ceramics particles… irresponsible for the charge and discharge reactions of the battery.” In addition, Ishida relating the weight percent to the ceramic particles to the weight of the active material ([0027]). That the ceramic particles of Ishida are not part of the active material and thus Ishida is silent to wherein, “the negative active material contains, in terms of % by mole oxide… 5 to 85% SiO2 + B2O3 + P2O5 + Al2O3.” The examiner respectfully disagrees. First, the term active material means, material which reacts chemically to produce electrical energy when the battery discharges (see attached definition). Ishida states: “The ceramic is used in particles, and the particle size should be 10 microns or less. For transmission of lithium ions, the surface porous portion of ceramic particles, more ion conductivity of electrode is enhanced ([0027], Ishida).” Therefore, it is clear that the ceramics within Ishida play a role with the transmission of lithium ions and thus are considered active material. Secondly, the ceramics within Ishida are within the same location i.e. negative electrode as the instant claimed invention and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). Thus, the ceramics within Ishida are part of the active material and just because the ceramics of Ishida are not responsible does not mean that the ceramics do not contribute. Thus, the examiner maintains the rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.